BUTLER, District Judge.
The material facts are that on the night of August 17th, 1893, at about 9:15 o’clock, the “Imperator” and another vessel, the “Chauneey Vibbard,” were passing down the Delaware river near Eagle Point, above League Island, on parallel courses, probably 200 to 300 yards apart, the “Imperator” bring possibly 300 yards iu advance; that the “McCauley” was about half a mile below, passing upward; that neither the “Mc-Cauley” nor “Imperator” had a proper lookout, and that neither was aware of the other’s presence as early as. she should have been; that the course of the “McCauley” at this time led immediately between those of the “Imperator” and the “Vibbard,” but nearer that of the latter. In this situation the “Vibbard” signified *880her purpose, by two blasts of the whistle, to pass eastward of the “McCauley/’ and the latter answered by two blasts, and sheered westward. Up to this point of time the “McCauley” had not seen the “Imperator,” though she was near by, and in plain view. The latter vessel, not. having heard the “Vibbard’s” signals and being-unaware of her presence, supposed the “McCauley’s” signals were intended for her, the “Imperator,” and immediately answered them by two blasts, and turned eastward. The “McCauley,” thus becoming aware of the “Imperator’s” presence in her front, and desiring, and intending to pass between this vessel and the “Vib-bard,” blew one blast to warn the “Imperator” to go westward. This signal, or its object, seems not to have been understood, and the “Imperator” kept her course eastward. The “McCauley” on blowing this latter blast straightened up, intending to run between the two vessels in her front, depending upon the “Imperator” changing her course to the westward; and very soon she and the “McCauley” came into collision; the “Vibbard” escaping narrowly, by an early reversal of her engine.
I find both the “Imperator” and the “McCauley” to have been in fault; the former for failing to maintain a proper lookout, and to observe proper care respecting her situation, generally. She should have seen the “Vibbard” or at least have heard her signals. Had she heard them she would have known that the “McCauley’s” signals were in answer; and while she could not then have known that they were not intended for her, (the Imperator) also, (for it would not have been an improper signal to her in the situation) she should not have concluded that the signals were intended for her without an effort to ascertain the fact, before changing her course; and upon receiving the “McCauley’s” second signal which she appears not to have understood, (and probably could not safely have obeyed, if she had understood it) she should have instantly stopped and ascertained the situation (of which she was. still ignorant) and the intention of the McCauley.
The McCauley I find to har e been in fault for failure to keep a proper lookout, and to understand the situation in her front, before signaling in, answer to the “Vibbard”; and in not promptly stopping, of keeping to the westward, as she might readily have done, in accordance with her first signal, after discovering the “Vib-bard’s” presence and seeing that she had turned eastward in pursuance of this signal. The second signal (the single blast) and the attempt to run between the two vessels in her front, at the time, was a plain mistake. The situation of the vessels when this signal was given rendered the attempt to pass in this manner hazardous, if not impracticable; and the second signal was confusing, under the circumstances; and tended to bring all three of the vessels into collision.
■Sufficient has been said to indicate my reasons for believing that the damages sustained should be jointly borne by the two vessels; and a decree may be prepared accordingly.